15‐975‐cv 
Ferrari v. County of Suffolk 
 
 
                     UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                               
                                 August Term 2015 
 
         (Argued: February 4, 2016                    Decided: December 27, 2016 
                                                      Amended: January 4, 2017) 
                                               
                                    No. 15‐975‐cv 
                                               
                      –––––––––––––––––––––––––––––––––––– 
 
                                 JAMES B. FERRARI, 
                                               
                                  Plaintiff‐Appellee, 
 
                                           ‐v.‐ 
                                               
                                COUNTY OF SUFFOLK, 
                                               
                                Defendant‐Appellant, 
                                               
                 CHRISTINE MALAFI, JOHN DOE, 1‐10, INDIVIDUALLY, 
                                               
                                     Defendants. 
                                               
                      –––––––––––––––––––––––––––––––––––– 
 
Before:       LEVAL, LIVINGSTON, AND CARNEY, Circuit Judges. 
 
              Defendant‐Appellant  County  of  Suffolk  appeals  from  a  final 
judgment,  entered  on  March  2,  2015,  in  the  United  States  District  Court  for  the 

                                             1
 
Eastern  District  of  New  York.    The  district  court  (Seybert,  J.)  granted  summary 
judgment  in  favor  of  Plaintiff‐Appellee  James  B.  Ferrari  as  to  liability  on  his 
claim  that  his  right  to  procedural  due  process  was  violated  at  a  post‐seizure 
hearing  at  which  it  was  determined  that  his  2003  Ferrari,  seized  in  connection 
with his arrest for driving while intoxicated, should remain impounded pending 
a forfeiture action.  After a trial on damages alone, the jury returned a verdict in 
favor  of  Plaintiff‐Appellee  in  the  amount  of  $95,000.    We  conclude  that  the 
district court erred in interpreting our decision in Krimstock v. Kelly, 306 F.3d 40 
(2d  Cir.  2002),  not  to  permit  a  municipality  to  retain  a  vehicle  for  public  safety 
reasons in appropriate cases.  We also conclude that at a post‐seizure hearing to 
determine whether a vehicle should be returned to a title‐owner pendente lite, the 
Due Process Clause permits Suffolk County, after making out a prima facia case 
that  retention  is  necessary  to  protect  its  interests,  to  shift  the  burden  of  going 
forward onto the title owner to identify an alternative measure that would satisfy 
the  municipality’s  interests.    In  light  of  these  determinations,  we  conclude  that 
the  district  court  erred  in  granting  summary  judgment  to  Ferrari  and  in  not 
granting summary  judgment  to  Suffolk County.  We  REVERSE and REMAND 
with instructions to enter judgment in favor of Suffolk County.  
    
                              ANDREW  J.  CAMPANELLI,  Campanelli & Associates, P.C., 
                              Merrick, New York, for Plaintiff‐Appellee. 
                               
                              L.  ADRIANA  LOPEZ,  Assistant  Suffolk  County  Attorney 
                              (Christopher  M.  Gatto,  Assistant  Suffolk  County 
                              Attorney,  on  the  brief),  for  Dennis  M.  Brown,  Suffolk 
                              County Attorney, Hauppauge, New York, for Defendant‐
                              Appellant. 
 

DEBRA ANN LIVINGSTON, Circuit Judge: 

       On  May  26,  2009,  James  Ferrari,  drunk,  and  high  on  prescription 

medication, was arrested for speeding wildly down a road in Suffolk County at 

over 100 miles per hour — driving a 2003 Ferrari Coupe.  Shortly after the arrest, 

                                               2
 
the  County  impounded  the  Ferrari  pursuant  to  Suffolk  County’s  “DWI  Seizure 

Law,”  a  provision  “specifically  [and  exclusively  aimed]  at  repeat  offenders  of 

New  York’s  drunk  driving  laws.”    Suffolk  County  Local  Law  No.  7‐2004  §  1 

(2004).    At  a  subsequent  hearing  to  determine  whether  the  vehicle  should  be 

released to Ferrari pending an ultimate finding that it was forfeitable, the County 

presented to the neutral magistrate undisputed evidence of Ferrari’s arrest.  The 

County also presented evidence of his long history of traffic violations, including 

both a prior conviction for driving while intoxicated and an abundance of license 

suspensions.    Ferrari  himself  did  not  appear  or  offer  any  evidence  at  that 

hearing;  instead,  his  counsel’s  only  argument  was  that  the  magistrate  should 

return the car to Ferrari as the County had not satisfied its obligation, under the 

Due Process Clause of the Fourteenth Amendment, of showing that retention of 

the  vehicle  pendente  lite  was warranted,  as  it  had  not  introduced  evidence  in  its 

prima  facia  case  that  an  alternative  measure,  such  as  a  bond,  would  be 

insufficient  to  meet  the  County’s  interests.    After  a  neutral  magistrate  ordered 

that the vehicle be retained by the County, Ferrari filed a claim under 42 U.S.C. 

§ 1983,  alleging  that  Suffolk  County,  in  retaining  his  vehicle  pendente  lite, 

deprived  him  of  due  process.    The  district  court  agreed  and  granted  summary 



                                              3
 
judgment to Ferrari, who was thereafter awarded $95,000 by a jury at a trial that 

was limited to damages alone. 

        We conclude that, at a post‐seizure hearing to determine whether a vehicle 

should  be  returned  to  a  title  owner  pendente  lite  pursuant  to  Suffolk  County’s 

DWI Seizure Law, the Due Process Clause permits Suffolk County, after making 

out a prima facia case that retention is necessary to protect the County’s interests 

in  the  financial  value  of  the  vehicle  and/or  in  protecting  the  public  from 

continued unsafe and illegal driving, to shift the burden of going forward to the 

title  owner  to  identify  an  alternative  measure  that  would  satisfy  the  County’s 

interests.    In  light  of  this  holding,  we  reverse  the  district  court’s  grant  of 

summary judgment to Ferrari and remand with instructions to enter judgment in 

favor of the County. 

                                 I. Factual Background 

        On  May  26,  2009,  James  Ferrari  (the  “Plaintiff”)  was  driving  his  2003 

Ferrari  Coupe  westbound  on  South  Country  Road  in  Bellport,  New  York,  at  a 

speed in excess of 100 miles per hour, swerving wildly across the double‐yellow 

line.  After observing Ferrari’s Ferrari zoom past, a Suffolk County police officer 

pulled the Plaintiff over.  As he approached, the officer noted that the Plaintiff’s 

“breath smelled strongly of [alcohol, that] his eyes were bloodshot, . . . and [that] 
                                             4
 
his  gait  was  unsteady.”    J.A.  234.    As  the  officer  would  later  attest  in  the 

subsequently  filed  felony  complaint,  Ferrari  explained,  through  “slurred” 

speech,  that  he  was  on  thirteen  prescribed  medications.    Id.    At  the  station, 

Ferrari  refused  to  submit  to  a  chemical  test.    After  the  police  officers  located 

crack  cocaine  on  his  person,  however,  Ferrari  reportedly  admitted  “the  crack 

pipe’s  mine.”    Id.    He  was  subsequently  charged  with  three  counts  of  felony 

driving while intoxicated1 and misdemeanor criminal possession of a controlled 

substance in the seventh degree, see N.Y. Penal Law § 220.03.  On September 27, 

2010,  Ferrari  pled  guilty  to  all  of  the  charges  and  received  a  sentence  of  five 

years’ probation with a three‐year revocation of his driver’s license.  As it would 

later  come  out,  these  three  felony  convictions  were  just  the  tip  of  the  iceberg.  

Ferrari’s history of reckless driving included a prior conviction for driving while 

intoxicated  on  April  26,  2007;  a  conviction  for  unlicensed  operation  of  a  motor 

vehicle  on  April  24,  2006;  a  conviction  for  driving  while  impaired  on  June  13, 

2005;  and  numerous  temporary  suspensions  and  revocations  of  his  driver’s 

license.   




                                              
          Namely, violations of New York Vehicle and Traffic Law § 1192.3 (driving while intoxicated);
           1

§ 1192.4 (driving while impaired by drugs); and § 1192.4a (driving “while ability impaired by the
combined influence of drugs or of alcohol and any drug or drugs”).
                                                  5
 
           Shortly  after  Ferrari  (the  Plaintiff’s)  arrest,  his  Ferrari  (the  car)  was 

temporarily impounded pursuant to Suffolk County Code Chapter 270 pending 

a  post‐seizure  hearing  to  assess  the  appropriateness  of  continued  retention.2  

Suffolk  County’s  vehicle  forfeiture  law,  named  the  “DWI  Seizure  Law”  by  the 

county  legislature,  addresses  the  circumstances  wherein  the  County  may  seek 

forfeiture of a vehicle initially seized pursuant to a violation of New York State’s 

laws  against  intoxicated  or  reckless  driving.    Suffolk  County  Local  Law  No.  7‐

2004  §  1  (2004).    The  scope  of  Suffolk  County’s  DWI  Seizure  Law  is  narrower 

than  laws  adopted  by  some  other  New  York  municipalities.    The  DWI  Seizure 

Law  permits  forfeiture  only  (a)  when  the  vehicle  was  an  instrumentality  of  a 

specifically  enumerated,  serious  crime,  and  (b)  the  driver  involved  has  at  least 

one prior conviction for such a crime.  See, e.g., Suffolk County Code Ch. 270‐27 

(A),  (D)  (enumerating  the  list  of  applicable  crimes,  including  driving  while 

intoxicated,  aggravated  driving  while  intoxicated,  driving  while  impaired  by 

drugs,  and  reckless  driving,  but  not  including  driving  while  simply  impaired); 

compare Krimstock v. Kelly, 306 F.3d 40, 44 (2d Cir. 2002) (“Krimstock I”) (observing 


                                              
         2 In this opinion, we reference the version of Suffolk County’s vehicle forfeiture law as it existed

at the time of the retention hearings in this case, and as it appeared in the record at summary judgment.
At that time, the law was codified in Chapter 270 of the Suffolk County Code. The law, though materially
indistinguishable, now appears in Chapter 420 (addressing “Drug Premises and Property”). See Suffolk
County Code Ch. 420, available at http://ecode360.com/14945224.
                                                     6
 
that the New York City forfeiture provision at issue in that case permitted, on the 

basis  of  a  first  offense,  “seiz[ure  of]  a  motor  vehicle  following  an  arrest  for  the 

state‐law charge of driving while intoxicated . . . or any other crime for which the 

vehicle  could  serve  as  an  instrumentality”);  Cty.  of  Nassau  v.  Canavan,  1  N.Y.3d 

134,  138  (2003)  (noting  that  Nassau  County’s  forfeiture  provision  permitted 

forfeiture of a vehicle after a first offense, and permitted seizure of vehicles used 

to  commit  “misdemeanor  crime[s]  or  petty  offenses”  (quoting  Nassau  County 

Administrative  Code  § 8‐7.0(g)(1)(d)  (2003)).    The  Suffolk  County  Legislature 

amended  the  law  in  2004  to  “maintain  the  statute’s  effectiveness  and  assure 

consistency with the federal and state constitutions and recent court decisions.”  

Suffolk County Local Law No. 7‐2004 § 1 (2004).  The legislature found that the 

law  “was  aimed  specifically  at  repeat  offenders  of  New  York’s  drunk  driving 

laws,” that it had “proved to be [a] strong deterrent to drunk drivers,” and that 

“many groups of concerned citizens have credited [it] with saving lives.”  Id.  

       The  DWI  Seizure  Law  addresses  when  the  state  may  seek  forfeiture  of  a 

vehicle  and  what  the  state  must  show  at  the  ultimate  forfeiture  hearing  to  take 

possession of the vehicle.  The law also affords to owners like Ferrari a prompt, 

post‐seizure  hearing  to  determine  whether  the  County  may  retain  the  vehicle 



                                               7
 
pendente lite (pending the outcome of a valid forfeiture proceeding).  See Ch. 270‐

26(B);  see  also  Krimstock  I,  306  F.3d  at  70  (holding,  in  the  context  of  New  York 

City’s  forfeiture  provision,  that  the  Due  Process  Clause  requires  the  City  to 

afford interested parties a prompt, post‐deprivation hearing, at which they may 

“test the probable validity of the Cityʹs deprivation of their vehicles pendente lite, 

including  probable  cause  for  the  initial  warrantless  seizure”).    The  Suffolk 

County seizure law specifically provides for  

           a  hearing  promptly  scheduled  before  a  neutral  Magistrate  to 
           determine  whether  probable  cause  existed  for  the  defendant’s 
           warrantless  arrest,  whether  the  County  is  likely  to  succeed  on  the 
           merits  of  the  forfeiture  action,  whether  retention  is  necessary  to 
           preserve the vehicle from destruction or sale during the pendency of 
           the  forfeiture  proceeding,  and  whether  any  other  measures  would 
           better  protect  the  County’s  interest  during  the  proceedings, 
           including,  but  not  limited  to:  (a)  [i]ssuance  of  a  restraining  order 
           prohibiting the sale, transfer, or loss of the vehicle with imposition(s) 
           of  appropriate  penalties  for  violation  of  said  restraining  order;  (b) 
           [t]aking of a bond; and/or (c) [u]se of an interlock device. 
 
Ch. 270‐26 (B)(1); J.A. 143.3   
                                              
          Though only indirectly at issue in this case, the DWI Seizure Law also contains two significant
           3

forms of relief to prevent forfeiture or retention pendente lite where either would impair the rights of
innocent owners or work an undue hardship. First, it contains various provisions designed to prevent
forfeiture or retention of vehicles belonging to “innocent owners,” see, e.g., Ch. 270-27(A)(1) (“No
property used by any person as a common carrier in the transaction of business as a common carrier shall
be forfeited under the provisions of this subsection unless it shall appear that the owner or agent of the
owner was a consenting party or privy to the commission of the offense . . . .”); Ch. 270-27(A)(2) (“No
property shall be forfeited . . . by reason of any act or omission established by the owner thereof to have
been committed or omitted by any person other than the owner while the subject property was
unlawfully in the possession of a person other than the owner.”); Ch. 270-27(J) (“In order to establish its
case in any action commenced under this article, the County shall demonstrate, by clear and convincing
evidence, that the property in question is subject to forfeiture at the time of commission of the offense . . . .
                                                       8
 
           On  June  9,  about  two  weeks  after  the  seizure,  Ferrari’s  counsel  appeared 

alongside  the  Assistant  County  Attorney  for  a  hearing  before  retired  state 

Supreme  Court  Justice  John  DiNoto  (“Judge  DiNoto”)  to  address  whether  the 

County  could  retain  Ferrari’s  vehicle  pending  the  outcome  of  the  forfeiture 

proceeding.    After  Judge  DiNoto  expressed  concerns  about  conducting  the 

hearing  without  the  Plaintiff  present,  Ferrari’s  counsel  argued  that  Ferrari’s 

presence  was  unnecessary.    In  his  estimation,  the  law  did  not  require  Ferrari 

himself  to  provide  evidence  as  to  any  point  or  otherwise  make  any  affirmative 

presentation to succeed.  Ferrari’s counsel argued that:  

           under  the  Federal  Court  holding  of  Krimstock[  v.  Kelly],  this  Court 
           may  not,  as  being  barred  by  the  United  States  Constitution,  permit 
           the  County  to maintain  continued  retention  of  the  motor  vehicle  in 
           the absence of [the County] establishing: A, the probable validity of 
                                                                                                                                                  
The noncriminal defendant shall then have the burden of proving a lack of knowledge or lack of consent
on behalf of said noncriminal defendant sufficient to constitute a defense to such forfeiture.”); compare
Krimstock I, 306 F.3d at 57 (“A statute that authorizes the police to seize property to which the government
has not established a legal right or claim, and that on its face contains no limitation of forfeiture liability
for innocent owners, raises substantial constitutional concerns.”); Canavan, 1 N.Y.3d at 143 (observing that
“[t]he absence of [a defense of innocent ownership] in the challenged [provision] . . . renders the
ordinance, as written, unconstitutional”).
         Second, the law also contains various forms of “hardship” relief. Language in the law permits a
neutral magistrate to decline to “order a forfeiture when it determines, in its discretion, that it is in the
interests of justice not to do so.” Ch. 270-29(B). Evidence provided at summary judgment indicated both:
(1) that magistrates in Suffolk County have provided defendants, including not just innocent co-owners
of vehicles but also criminal defendants, the opportunity to argue that retention or forfeiture would cause
them undue hardship; and (2) that a vehicle may be released during the pendency of proceedings upon a
showing of such hardship. See, e.g., J.A. 64-65, J.A. 422; see also Prop. Clerk of Pol. Dep’t. of City of N.Y. v
Harris, 9 N.Y.3d 237, 243–44, 249 (2007) (holding that due process requires that a municipality provide a
co-owner of a vehicle, who is not the criminal defendant, the opportunity to appear at a retention hearing
to argue retention is unwarranted, but that, if the municipality makes out a prima facia case for retention
at that hearing, the co-owner then bears the burden of “prov[ing] . . . that she was an innocent co-owner
who would suffer a substantial hardship due to continued impoundment”).
                                                                       9
 
        the  initial  seizure.  [B,  t]he  validity  of  the  continued  retention  and 
        [C,]  that  something  short  of  continued  retention,  such  as  an  order 
        regarding  the  removal  of  the  car  under  the  jurisdiction  would  not 
        suffice.  
         
J.A.  45‐46.    He  further  explained  that,  because  the  County  in  his  view  bore  the 

burden  of  introducing  evidence,  in  its  affirmative  presentation,  proving  that 

alternative measures would not suffice to meet its interests, Suffolk County could 

not  prevail  without  providing  evidence  that  “the  [Ferrari  would]  be  removed 

from  the  jurisdiction  or  destroyed”  absent  retention.    J.A.  42.    The  Assistant 

County Attorney responded, inter alia, that her “understanding of . . . Krimstock is 

entirely different th[a]n Counsel’s,” but did not specify that understanding.  J.A. 

47.  Judge DiNoto, citing the importance of witness credibility to resolving “the 

issues  that  the  [forfeiture]  statute  raises  and  considers,”  adjourned  the  hearing 

and informed Ferrari’s counsel that his client had to be present.  J.A. 43.   

           On September 1, 2009, another lawyer appeared on behalf of Ferrari, who 

again did not appear.  After a brief colloquy discussing whether Ferrari needed 

to be present, Judge DiNoto permitted the hearing to go forward without him.4  


                                              
         4 In particular, the parties appeared to debate the relevance of Ferrari’s testimony to whether he

could prove “hardship.” The County observed that if Ferrari were “not here to testify, he can’t show a
hardship, therefore, he does have the burden under the statute to show hardship and should be present.”
J.A. 60. Ferrari’s counsel responded that “[t]here is no requirement on [Ferrari’s] part [under the
forfeiture law] that [he] provide any evidence of a hardship.” J.A. 61. The topic of whether Ferrari could
demonstrate hardship came up at several points during the hearing. For instance, the Assistant County
                                                   10
 
Ferrari’s  counsel  again  began  with  his  understanding  of  the  law:  “We  believe 

that the County will not be able to prove i[ts] burden — that retaining the vehicle 

is necessary and that other methods would not be more proper for the County’s 

safety  such  as  posting  a  bond.”    J.A.  59.    He  did  not  contest  that  the  evidence 

established  some  danger  to  the  public  were  Ferrari  to  receive  back  his  vehicle, 

but argued that the County had the burden “to produce evidence that the issuing 

[of  a]  restraining  order  prohibiting  sale,  transferring  a  loss  of  the  vehicle  with 

imposition  of  appropriate  penalty  for  violat[ing]  such  restraining  order,  the 

taking  of  the  bond  and/or  the  use  of  an  interlock  device  could  not  suffice  for 

this.”  J.A. 60‐61.  In the estimation of Ferrari’s counsel, the Due Process Clause 

established  conclusively  that  “[i]t  is  solely  the  County’s  burden  to  show  that 

those  other  avenues  are  not  sufficient  .  .  .  .”    J.A.  61.    To  this  end,  he  did  not 

introduce any evidence or even make a proffer of evidence in regards to what, if 

any, alternative measures might be feasible. 

           The  Assistant  County  Attorney  then  made  her  case:  she  introduced 

various documents into the record, including the Felony Complaint (detailing the 

circumstances  of  Ferrari’s  arrest),  the  Alcohol  and  Drug  Influence  Report, 


                                                                                                                                                  
Attorney observed that “Ferrari has another vehicle . . . a Land Rover . . . [and] therefore, there is no
hardship by Mr. Ferrari to use that vehicle.” J.A. 64-65.
                                                                      11
 
evidence  that  Ferrari  refused  to  submit  to  a  chemical  test  at  the  station,  his 

Abstract  of  Driving  Record,  and  a  Certificate  of  Disposition  of  his  prior 

conviction for DWI.  Cumulatively, the documentation detailed Ferrari’s storied 

and dangerous driving history and demonstrated that he was the title holder of 

the  seized  car.    Later,  in  her  summation,  the  Assistant  County  Attorney 

explained why the evidence she had introduced suggested retention pendente lite 

was necessary to protect the County’s interests:  

       This is a Ferrari that we’re speaking about.  In order for the County 
       to  maintain  this  vehicle  in  the  state  that  it  was  taken  at  the  time  of 
       the seizure, and based on his driving record which is in the abstract, 
       your Honor, there is speeding.  There [were] other tickets warranted.  
       The  County  believes  that  this  vehicle  would  be  damaged  or  even 
       removed  from  the  state  if  it  was  allowed  to  go  back  to  the  owner.   
        
J.A. 69.  She further stated that  

       [a]dditionally,  based  on  his  prior  conviction,  which  was  only  in 
       2006,  there’s  obviously  a  problem  with  Mr.  Ferrari.    Therefore,  the 
       County believes that a bond, a restraining order, or any of the other 
       means  available  to  [it],  in  this  particular  case,  would  not  maintain 
       this vehicle in the manner and in the form that it was taken when it 
       was seized.   
 
J.A. 69‐71.  Asked whether Krimstock I placed the burden on the County to  
 
establish the necessity of retention, the County answered 
  
       yes,  [Krimstock  I]  talks  to  the  County  to  make  that  burden,  but  the 
       County has sustained that burden and there is nothing to refute it by 

                                               12
 
       Mr. Ferrari or his attorney in testimony form or evidentiary form to 
       allow  this  Court  to  determine  that  the  County  should  not  retain  it 
       any further.5   
        
J.A. 71.  Ferrari’s counsel, after declining to come forward with evidence of any 

sort,  summed  up.    He  did  not  suggest  that  the  evidence  failed  to  establish  that 

Ferrari  was  a  reckless  driver  with  a  repeated  history  of  drunken  driving 

convictions.6  Nor did he even argue that particular alternative means, specific to 

his client’s situation, would address the County’s interests.  Instead, he asserted 

that the County had not met its constitutionally‐imposed burden to show the car 

should be retained pendente lite in the absence of evidence that “[the] taking of a 

bond,  taking  photographs,  putting  an  interlock  device  on  it,  will  not  suffice  for 

satisfying  the  need  for  retention.”    J.A.  67.    After  Ferrari’s  counsel  and  the 


                                              
          When asked about the significance of our holding in Krimstock I to the relevant burdens at this
           5

hearing, the Assistant County Attorney initially replied that “Krimstock is the case which deals with
lenders — the lien-holders being notified as to the post seizure hearing notices. . . . [T]here is no lien-
holder in this particular case, so the application they’re referring to is dicta.” J.A. 71. In this response, she
appeared to confuse Krimstock I with Ford Motor Credit Co. v. NYC Police Dep’t, 503 F.3d 186, 188, 192 (2d
Cir. 2007) (holding that, in the context of New York City’s forfeiture provisions, a lien-holder on a car
must be “permit[ted] . . . to participate in forfeiture proceedings”). Her later discussion of where
Krimstock I placed the burden suggested that she may have realized her error, though the question is
ultimately not relevant to our disposition in this case.

           6At
             oral argument before this Court, Ferrari’s counsel observed that the existence of a second car,
a Land Rover, undermined any argument that release of the Ferrari itself back to Ferrari (its driver) could
endanger the public as (or so the argument goes) the public would be in just as much danger in any case
given the availability of the other car. The district court also alluded to this argument in its denial of
Suffolk County’s motion to dismiss. S.A. 21 (observing that a Land Rover is larger and thus there might
be an argument that providing Ferrari the vehicle might, presumably, encourage him to recklessly drive
that lighter car and thus hurt fewer people in a hypothetical accident). Putting aside whether this
argument is compelling (or not) as a factual matter, Ferrari’s counsel did not raise it in front of Judge
DiNoto.
                                                      13
 
County  concluded  their  summations,  Judge  DiNoto  ruled  that  Suffolk  County 

would “retain the vehicle pending resolution of a forfeiture proceeding.”  J.A. 72.   

        On September 11, 2009, the County commenced a civil forfeiture action for 

the  vehicle.    On  June  29,  2010,  Ferrari  was  convicted  on  the  basis  of  his  guilty 

plea  on  all  charges.    In  a  stipulation  of  settlement  dated  June  1,  2012,  he 

surrendered  title  of  the  2003  Ferrari  to  Suffolk  County.    The  parties  do  not 

dispute  the  validity  of  these  convictions  or  this  judgment  of  forfeiture.    They 

dispute  only  the  sufficiency  of  the  process  afforded  at  Ferrari’s  post‐seizure 

hearing to determine whether, prior to forfeiture, the vehicle could be retained. 


                       II. Procedural History of the Present Suit 


        On  September  16,  2010,  Ferrari  asserted  claims  under  42  U.S.C.  §  1983 

against  Suffolk  County,  the  Suffolk  County  Attorney,  and  unidentified 

individuals  allegedly  responsible  for  training  hearing  officers  and  assistant 

county  attorneys,  alleging  violations  of  his  procedural  and  substantive  due 

process  rights  in  connection  with  the  retention  of  his  Ferrari  pendente  lite.    On 

November 4, 2010, Defendants moved to dismiss for failure to state a claim, and 

on June 7, 2011, the District Court for the Eastern District of New York (Seybert, 




                                              14
 
J.),  granted  in  part  and denied  in  part  that motion.    See  Ferrari  v.  Cty.  of  Suffolk, 

790 F. Supp. 2d 34 (E.D.N.Y. 2011). 

           The Court granted the motion as to the individual defendants, but denied 

it  as  to  the  County.    As  relevant  here,  the  district  court  determined  that  Ferrari 

had  successfully  pled  a  procedural  due  process  violation  arising  from  the 

County’s  alleged  failure  to  meet  its  burden  at  Ferrari’s  hearing  of  providing 

evidence  sufficient  to  show  that  retention  pendente  lite  was  necessary  to  protect 

the  County’s  interests.7    In  so  holding,  the  district  court  rejected  the  County’s 

argument  that  evidence  showing  that  retention  was  necessary  to  safeguard  the 

public  from  the  risk  that  Ferrari  would  again  recklessly  drive  his  car  could  be 

considered.    While  public  safety  concerns  are  germane  pursuant  to  Suffolk 

County  law,  the  district  court  concluded,  this  Court’s  decision  in  Krimstock  I 

permits  the  County  to  justify  retention  solely  by  showing  that  retention  is 

necessary  to  protect  the  County’s  financial  stake  in  the  car.    See  S.A.  10‐11 

                                              
          The district court also determined: (1) that there was no legal justification for Judge DiNoto’s
           7

conclusion that the initial hearing could not take place without Ferrari present, and thus that Ferrari had
adequately pled a denial of his right to a prompt post-seizure retention hearing (as Judge DiNoto’s
decision resulted in delay of the hearing by several months); and (2) that Ferrari had pled a procedural
due process violation arising out of Judge DiNoto’s alleged failure to make sufficient findings on the
record as to two of the three Krimstock prongs: likelihood of success at the ultimate forfeiture proceeding
and the necessity of retention, discussed herein. Upon the parties’ subsequent cross motions for
summary judgment, however, the district court awarded summary judgment in favor of the County as to
these two claims, determining pursuant to Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978), that
Ferrari had failed, as a matter of law, to raise a material issue of fact as to the existence of an official policy
or custom. Ferrari has not challenged these determinations and we do not address these claims.
                                                       15
 
(holding that “a plain reading of Krimstock [I] does not permit a municipality to 

retain vehicles for public safety reasons, when such retention is not ‘necessary’ to 

protect  the  municipality’s  interests  in  ultimately  obtaining  the  vehicle’s 

forfeiture”).8    Referring  to  the  hearing  transcript,  which  was  attached  to  and 

relied upon in the Plaintiff’s complaint, the district court next acknowledged that 

“the  County  [had]  argued  that  Ferrari  might  damage  the  vehicle  through 

continued  reckless  or  impaired  driving.”    S.A.  16.    But  the  district  court  then 

observed  that,  even  if  this  evidence  might  demonstrate  that  there  was  indeed 

danger  of  property  destruction  in  releasing  the  vehicle  back  to  Ferrari,  the 

County  had  failed  to  produce  evidence  “showing  that  [Ferrari  was]  unable  or 

unwilling  to  post  a  bond,  and/or  lack[ed]  other  assets  that  could  be  easily 

restrained.”  S.A. 16 (quoting Boyle v. Cty. of Suffolk, 10‐CV‐2606, 2010 U.S. Dist. 

LEXIS 114487, at *14‐15 n.6 (E.D.N.Y. Oct. 19, 2010)).  In other words, the district 

court effectively determined that the Due Process Clause required the County as 

part  of  its  prima  facia  case  not  only  to  introduce  evidence  showing  that  Ferrari 




                                              
          8 Despite stating that “a plain reading” was possible, the district court acknowledged that

Krimstock I was hardly clear in this regard. See S.A. 11 n.6 (“express[ing] no opinion about the merits [of
such a standard,]” and noting that “[p]erhaps the Second Circuit should clarify the appropriate standard,
if this issue reaches it again”).


                                                   16
 
was  liable  to  destroy  the  car  if  he  received  it  back,  but  also  to  prove  that 

alternative measures would not suffice to protect the County’s financial interests.  

       On  November  26,  2012,  after  extensive  discovery,  the  County  filed  its 

motion  for  summary  judgment,  and  on  December  10,  2012,  the  Plaintiff  cross‐

moved  for  summary  judgment  solely  on  the  issue  of  liability.    In  order  to 

demonstrate  that  the  County,  the  sole  remaining  defendant,  was  liable  for  any 

alleged constitutional violations at the hearing, the Plaintiff attached to his cross‐

motion eleven transcripts from other retention hearings that took place in Suffolk 

County  between  April  2007  and  September  2010,  four  written  determinations 

from hearing officers (only two of which were accompanied by transcripts), and 

the  deposition  testimony  of  the  County  attorney  describing  her  training.    See 

Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012) (“Under the standards 

of Monell v. Department of Social Services, 436 U.S. 658 (1978), a municipality can 

be held liable under Section 1983 [only] if the deprivation of the plaintiff’s rights 

under  federal  law  is  caused  by  a  governmental  custom,  policy,  or  usage  of  the 

municipality.”). 




                                            17
 
           The district court granted in part and denied in part both motions, and in 

the process substantially narrowed the issues in this case.9  The district court first 

addressed  and  rejected  the  County’s  argument  that  the  availability  of  appeal 

from  Judge  DiNoto’s  determination  via  Article  78,  see  N.Y.  C.P.L.R.  § 7801 

(permitting appeal of certain administrative determinations in New York State), 

an  appeal  Ferrari  at  no  point  pursued,  cured  any  due  process  problems  at  the 

hearing.10  S.A. 48‐49.   

           Next,  the  district  court  concluded  that  Ferrari  had  shown,  as  a  matter  of 

law,  that  the  County  routinely  fails  to  meet  its  burden  of  showing  necessity  of 

retention.  The district court acknowledged that the record demonstrated that the 

County systematically introduces evidence at its post‐seizure hearings sufficient 

to  establish  that  the  vehicle  in  question  was  used  as  the  instrumentality  of  a 

serious offense, as well as evidence that the driver had previously been convicted 

of  a  parallel  offense  and,  where  applicable,  had  an  otherwise  infamous  driving 

record.  Further, evidence at Ferrari’s hearing, as well as at other Suffolk County 

                                              
         As already noted, the district court granted summary judgment to the County on all of Ferrari’s
           9

procedural due process claims, save the one discussed herein. The court also granted summary judgment
to the County as to a substantive due process claim which Ferrari has not further pursued, and which we
do not address.

            The County argues, on appeal, that the district court was incorrect to conclude that the
           10

availability of Article 78 relief was not sufficient to cure any due process deficiency at Ferrari’s hearing.
We need not reach this question.


                                                    18
 
hearings  in  similar  car  forfeiture  proceedings,  suggested  that  the  County 

understood  this  evidence  to  demonstrate  that  the  driver  in  question  posed  a 

danger to the public and to the car.11  After the County introduced this evidence, 

the  opposing  party—at  many  of  the  hearings  in  the  record  a  purportedly 

innocent co‐owner—would generally testify to hardships she would face should 

the vehicle be retained, and in many cases also propose alternative measures to 

retention  which  the  County  and  the  magistrate  would  then  address.12  

Nevertheless,  though  the  County  introduced  evidence  probative  of  necessity  at 

these  hearings,  and  though  alternative  measures,  if  raised  by  the  title  owner, 

would  indeed  receive  discussion,  the  district  court  observed  that  the  County 

itself  did  not  raise  the  subject  of  alternative  measures  in  its  prima  facia  case  or 

introduce  evidence  specifically  addressing  such  measures  (such  as  evidence  of 

the financial capacity of the title owner to pay a bond).  Finding that due process 

                                              
            See, e.g., J.A. 1363 (in which, at another hearing, the county attorney argued that “[b]ased on the
           11

risk to the public at large, [the defendant] should not be driving and returning his vehicle is not
appropriate”); J.A. 69-71 (“[B]ased on his prior conviction . . . there’s obviously a problem with Mr.
Ferrari.”).

           See, e.g., J.A. 1147, 57 (at which, after the state had rested, the mother of the driver testified as to
           12

her ability to keep the car away from her son (the DWI driver), and the magistrate declined to order the
car released to her noting, inter alia, that “[o]ur concern here is that if it’s returned to you that you’ll turn
it over to your son”); see J.A. 853-83 (at which, after the state had rested, the driver testified that he would
be willing to have an interlock device placed on his car if permitted to retain it, the County asked
questions to assess whether this device would suffice to prevent the driver from again driving the car
intoxicated, and the magistrate, after acknowledging that the driver’s prior conviction was well in the
past, ultimately released the vehicle to the driver subject to that stipulation).


                                                       19
 
required the County to submit such evidence, apparently regardless whether the 

title owner argued that such measures were feasible, the district court awarded 

summary judgment to Ferrari on this claim.13   

           For the reasons that follow, we reverse. 


                                                 III. Discussion 


                                                       A.  


           The  County  makes  two  arguments  in  support  of  reversal.14    First,  the 

County argues that the district court erred in holding that Krimstock I forecloses 

the County from demonstrating, at a retention hearing, that retention pendente lite 

is  necessary  for  purposes  of  public  safety,  unless  retention  is  also  necessary  to 


                                              
         13 The district court awarded summary judgment as to liability only. After this award, the district

court transferred the case to Magistrate Judge Gary Brown to resolve any remaining issues prior to a jury
trial on the question of damages. After a series of contested evidentiary rulings and a trial as to damages,
a jury awarded Ferrari $95,000 in compensation for the deprivation of his Ferrari Coupe during the
period from September 1, 2009, to June 1, 2012. On appeal, the County argues, inter alia, that Judge
Brown erroneously precluded the County from proving, at trial, that even had the County been held to its
burden on necessity, the outcome (retention of the vehicle) would have been the same. See Brody v.
Village of Port Chester, 345 F.3d 103, 112–13 (2d Cir. 2003) (noting that, though nominal damages may be
awarded for any violation of due process rights, “compensatory damages would be appropriate only
where the plaintiff could demonstrate that he had suffered some injury as a result of the denial of due
process, such as by showing that the outcome would have been different had process been afforded”
(citing Carey v. Piphus, 435 U.S. 247, 266-67 (1978)). Because we reverse the district court’s grant of
summary judgment on the issue of liability, we need not assess this argument. Nor need we address the
County’s remaining challenges to the dispositions below.

        14 We review the district court’s grant of summary judgment de novo, “resolving all ambiguities

and drawing all permissible factual inferences in favor of the party against whom summary judgment is
sought.” Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010) (quoting Wright v. Goord, 554 F.3d 255, 266 (2d Cir.
2009)).


                                                       20
 
protect the County’s financial interest in the vehicle.  Second, the County argues 

that,  in  presenting  evidence  at  Ferrari’s  hearing  of  his  repeated  serious  driving 

violations, it successfully met its burden of establishing a prima facia case for the 

necessity  of  retention.    Because  both  parties  rely  extensively  on  our  holding  in 

Krimstock I and on the line of cases that followed, we begin with a review of this 

case law.   

       In  Krimstock  I,  we  assessed  a  specific  forfeiture  statute  in  New  York  City 

that authorized the City to seize a vehicle after a warrantless arrest and to seek 

forfeiture  of  the  vehicle  on  the  basis  that  it  was  used  in  the  commission  of  a 

single  offense  (usually  driving  while  intoxicated,  but  not  exclusively).    See 

Krimstock  I,  306 F.3d  at  43‐44.   We  held that  the  forfeiture  law  violated  the  Due 

Process  Clause  of  the  Fourteenth  Amendment  because  it  did  not  afford 

claimants,  including  potentially  innocent  title  owners,  a  prompt,  post‐seizure 

opportunity to test the probable validity of the retention of their vehicles pendente 

lite.   See id. at 70 (“In conclusion, we hold that promptly after their vehicles are 

seized  under  N.Y.C.  Code  §  14–140  as  alleged  instrumentalities  of  crime, 

plaintiffs must be given an opportunity to test the probable validity of the Cityʹs 

deprivation of their vehicles pendente lite, including probable cause for the initial 



                                             21
 
warrantless  seizure.”).    We  analyzed  the  process  due  using  the  three‐part  test 

articulated  by  the  Supreme  Court  in  Mathews  v.  Eldridge,  424  U.S.  319,  334‐35 

(1976) (weighing the private interest a party has in a given procedure; the risk of 

error created, or mitigated by, a particular procedure; and the state’s interest in 

that particular procedure (or in eschewing a particular procedure)).  Krimstock I, 

305 F.3d at 67. 

       Beginning  with  the  private  interest,  we  emphasized  that  the  owner  of  a 

seized  vehicle  has  a  significant  interest  in  using  that  vehicle  “as  a  mode  of 

transportation  and,  for  some,  the  means  to  earn  a  livelihood.”    Id.  at  61.    We 

noted  showings  made  by  plaintiff‐owners  in  that  case  of  their  needs  for  their 

vehicles,  and  the  hardships  they  would  suffer  without  them.    We  also 

emphasized  the  particular  importance  of  providing  innocent  owners  an 

opportunity  to  demonstrate,  earlier  than  at  an  ultimate  forfeiture  hearing,  that 

forfeiture  was  not  warranted,  see  id.  at  55‐58,  and  noted  that  the  lack  of 

“availability  of  hardship  relief”  in  New  York  City’s  forfeiture  statute  further 

weighed in favor of requiring a prompt hearing, see id. at 61. 

       Assessing  the  risk  of  erroneous  deprivation  in  the  absence  of  a  prompt 

hearing, we acknowledged “that the risk of erroneous seizure and retention of a 



                                             22
 
vehicle is reduced in the case of a DWI owner‐arrestee, because a trained police 

officer’s  assessment  of  the  owner‐driver’s  state  of  intoxication  can  typically  be 

expected to be accurate,” id. at 62, but we also emphasized, inter alia, the risk that 

innocent title owners would have their vehicles erroneously retained pendente lite 

absent the ability to swiftly challenge the justification for forfeiture, see id. at 63‐

64.   

         We also addressed the City’s interests.  We noted that its “most compelling 

[interest]  .  .  .  [was  its  interest  in]  prevent[ing]  a  vehicle  from  being  sold  or 

destroyed  before  a  court  [could]  render  judgment  in  future  forfeiture 

proceedings,” i.e., its financial interest.15  Id. at 64.  We next addressed the City’s 

argument that it had an interest in “prevent[ing] the offending [vehicle] . . . from 

being used as an instrumentality in future acts of driving while intoxicated.”  Id. 

at 66.  This interest was insufficient to justify the complete lack of a prompt, post‐

seizure hearing pending the final judgment of forfeiture, we held, for a number 

of  reasons,  including  that  the  driver  might  have  been  arrested  for  a  single,  less 

serious  offense  that  did  not  necessarily  present  a  significant  risk  of  future 

inebriated  driving.    See  id.  (“While  initial  seizure  of  a  vehicle  serves  the 
                                              
          We observed, as well, that “[t]he need to prevent forfeitable property from being sold or
         15

destroyed during the pendency of proceedings does not necessarily justify continued retention of all
vehicles when other means of accomplishing those goals are available.” Id. at 65.

                                                23
 
constructive  purpose  of  keeping  an  individual  from  driving  in  an  inebriated 

condition,  that  purpose  often  loses  its  basis  in  urgency  once  the  individual  has 

regained  sobriety  on  the  morrow.”  (emphasis  added)).    But  “[a]  claimant’s 

proven history of persistent drunkenness or repeated DWI violations . . . might 

justify  a  fact‐finder  [at  that  hearing]  in  denying  release  of  the  vehicle  pendente 

lite.”16  Id. n.28.  In other words, Krimstock I did not hold that retention could not 

be  ordered  pendente  lite  on  the  basis  that  return  of  the  vehicle  would  pose  a 

danger  to  the  public;  we  held  only  that  a  hearing  was  necessary  to  determine 

whether, in any given case, retention would indeed be justified on that basis.  

           Having analyzed the relevant interests involved, as well as the risk of error 

associated  with  the  City’s  procedures,  we  held  that  the  Due  Process  Clause 

requires  

           that  claimants  be  given  an  early  opportunity  to  test  the  probable 
           validity  of  further  deprivation,  including  probable  cause  for  the 
           initial seizure, and to ask whether other measures, short of continued 
           impoundment,  would  satisfy  the  legitimate  interests  of  the  City  in 
           protecting the vehicle from sale or destruction pendente lite. 
 




                                              
           We also noted that New York City’s specific interest in safety was weakened by evidence that
           16

suggested that the City only sought civil forfeiture of vehicles “that might yield an attractive price at
auction.” Id. at 66; see also id. at 67 (observing that “the City’s interest in safety cannot be paramount if it
seeks to remove from the road only a lucrative subset of the vehicles seized from intoxicated drivers”).
                                                      24
 
Id.  at  68  (emphasis  added).    We  explicitly  declined  to  determine  the  precise 

procedural contours of this hearing.  See id. at 68‐69 (observing that “[t]here is no 

universal  approach  to  satisfying  the  requirements  of  meaningful  notice  and 

opportunity to be heard in a situation such as this”).  Instead, we left explication 

of these contours to “the district court, in consultation with the parties.”  Id. at 69.  

We  did,  however,  articulate  several  minimum  requirements  for  this  procedure, 

holding that “the hearing must enable claimants to test the probable validity of 

continued  deprivation  of  their  vehicles,  including  the  City’s  probable  cause  for 

the initial warrantless seizure,” id., and that “the retention hearing [should] allow 

the [neutral magistrate] to consider whether less drastic measures than continued 

impoundment,  such  as  a  bond  or  a  restraining  order,  would  protect  the  City’s 

interest in the allegedly forfeitable vehicle.”17  Id. at 70.  We did not, at any point, 

describe the necessary allocations of any burdens of persuasion or production at 

this  hearing,  or  otherwise  elucidate  what  evidentiary  showing  would  be 

sufficient for New York City to justify retention pendente lite.   




                                              
17 But see id. at 69-70 (“[T]he retention hearing [is not] a forum for exhaustive evidentiary battles that
might threaten to duplicate the eventual forfeiture hearing. . . . [D]ue process should be satisfied by an
initial testing of the merits of the City's case.” (footnote omitted)).
                                                   25
 
       When  the  case  was  remanded  to  the  district  court,  it  created  what  has 

become  the  procedure  New  York  City  follows  for  so‐called  Krimstock  hearings, 

including the following: 

      Such a hearing will provide the claimant with an opportunity to be 
      heard,  either  in  person  or  through  counsel,  as  to  three  issues: 
      whether probable cause existed for the arrest of the vehicle operator; 
      whether it is likely that the City will prevail in an action to forfeit the 
      vehicle[;]  and  whether  it  is  necessary  that  the  vehicle  remain 
      impounded  in  order  to  ensure  its  availability  for  a  judgment  of 
      forfeiture. The burden of proof by a preponderance of the evidence 
      as to these issues will be upon the Police Department . . . .  
       
Krimstock  v.  Kelly,  99  Civ.  12041  (MBM),  2005  U.S.  Dist.  LEXIS  43845  at  *3‐4 

(S.D.N.Y.  Nov.  29,  2005)  (Second  Amended  Order  and  Judgment)  (“Krimstock 

II”);  see  also  Krimstock  v.  Kelly,  464  F.3d  246,  249  (2d  Cir.  2006)  (“Krimstock  III”) 

(describing  this  process).    We  affirmed  this  process.    See  Jones  v.  Kelly,  378  F.3d 

198,  202  (2d  Cir.  2004).    However,  we  did  so  without  analysis,  and  for  the  sole 

reason  that  the  City,  which  had  participated  in  creating  the  contours  of  the 

hearing,  did  not  challenge  the  district  court’s  remedy.    See  id.  (observing  solely 

that “[t]he City notes that it has no quarrel with the district courtʹs resolution of 

our  mandate”  in  the  context  of  vehicles  seized  as  instrumentalities  of  crime).  

Thus,  even  to  the  degree  that  the  order  in  Krimstock  II  could  be  construed  as 

laying out the burdens of persuasion or production for New York City retention 

                                                26
 
hearings  in  regard  to  the  narrow  issue  of  the  sufficiency  and  availability  of 

alternative  measures  (a  question  we  need  not  decide),  we  have  never  held  that 

this process is indeed the only one due process permits at such a hearing.18  See 

id. at 204. 

           In  the  years  since  Krimstock  I,  the  New  York  Court  of  Appeals  also 

addressed  the  necessity  of  a  prompt,  post‐seizure  retention  hearing  and  the 

relevant interests of a municipality in retention pendente lite.  In Canavan, the New 

York  Court  of  Appeals,  assessing  the  forfeiture  provision  in  Nassau  County, 

which permitted impoundment of any “instrumentality of a crime” on the basis 

of a single offense, held that due process required a prompt, post‐seizure hearing 

of the kind contemplated in Krimstock I.  1 N.Y. 3d at 138, 144‐45.  Assessing the 

County’s  interests  under  a  Mathews  analysis,  the  Court  of  Appeals  emphasized 

that  “[o]f  course,  retention  of  an  intoxicated  driver’s  car  pending  resolution  of 

                                              
         18 We further note that Ferrari’s assumption, at times shared by the district court, that the

procedural requirements articulated in Krimstock II necessarily constitute the minimum constitutional
requirements at any retention hearing in any municipality pursuant to any forfeiture law ignores the
context of this order. See, e.g., Ferrari Br. at 3. The district court in Krimstock II fashioned a process for
New York City—a process created in consultation with the parties in Krimstock I, and in reflection of the
specific forfeiture law at issue. There is no reason to suppose, without further analysis, that every
procedural requirement articulated in that order must be followed by other municipalities which did not
have the opportunity to participate in crafting that order or to consent to it, and whose laws are not (as is
the case here) the same as the law at issue in Krimstock I. That one municipality has adopted a particular
procedure to comport with its obligations under the Due Process Clause does not, a fortiori, render that
procedure the constitutional minimum for every other municipality, and with regard to different laws.
See Krimstock, 306 F.3d at 68-69 (“There is no universal approach to satisfying the requirements of
meaningful notice and opportunity to be heard in a situation such as this.”).


                                                     27
 
the forfeiture action advances the public interest in preventing the vehicle from 

being  used  for  repeated  drunk  driving.”19    Id.  at  144.    Having  emphasized  the 

importance  of  Nassau  County’s  interest  in  public  safety,  the  Court  of  Appeals 

then  articulated  a  standard  for  such  a  retention  hearing  that,  like  certain 

language in Krimstock I, did not obviously include reference to this interest.  See 

id. at 144‐45 (“At such a hearing, the County must establish that probable cause 

existed for the defendantʹs initial warrantless arrest, that it is likely to succeed on 

the merits of the forfeiture action, and that retention is necessary to preserve the 

vehicle  from  destruction  or  sale  during  the  pendency  of  the  proceeding.” 

(footnote omitted)).20  Nevertheless, that court has continued to suggest, in cases 

since  Canavan,  that  the  government’s  interest  in  public  safety  may  justify 

retention  pendente  lite,  see  Harris,  9  N.Y.3d  at  247‐48  (“[T]he  government’s 

interests in preventing an impounded vehicleʹs future use as the instrumentality 

of  a  crime  and  preventing  against  loss,  theft,  sale,  or  destruction  are 

                                              
           See also id. at 138, 140 (noting, in the context of rejecting the argument that forfeiture constituted
           19

an excessive fine under the Eighth Amendment, that “civil forfeiture of automobiles can be an extremely
effective tool in the battle against drunk driving,” and that “[g]rievous harm to innocent victims could
have been caused by defendant’s driving with a blood alcohol level of .15% while speeding and weaving
in and out of lanes, had she not been caught and stopped”); see also id. (“Given the gravity of the crime of
drunk driving, it is difficult to imagine that forfeiture of an automobile for such a crime could ever be
excessive.”).

          This standard also did not specify the allocation of burdens, though it did more strongly imply
           20

that the burden of proof rests on the municipality. It did not explain what would be necessary to
discharge that burden.
                                                      28
 
significant.”),  and  at  least  one  New  York  Appellate  Court  has  interpreted  these 

decisions to permit evidence of a “heightened risk to the public safety” to justify 

retention,  Prop.  Clerk  of  Police  Depʹt  of  City  of  N.Y.  v.  Brown,  58  A.D.3d  452,  453 

(NY  App.  Div.  1st  Dep’t  2009)  (“[P]etitioners  established  that  continued 

impoundment  of  the  vehicle  was  necessary.    Brownʹs  criminal  history  and 

general lawlessness reveal a heightened risk to the public safety were the subject 

vehicle released to him.” (citation omitted)).21 

           The district court relied on this case law to support its conclusion that the 

County  of  Suffolk  violated  Ferrari’s  due  process  rights  at  his  retention  hearing.  

We disagree. 

                                                     B. 

           First, the district court construed Krimstock I as meaning that due process 

“does not permit a municipality to retain vehicles for public safety reasons, when 


                                              
           See also People v. McFarland, OATH Index No. 1124/04 (February 24, 2004) (in which, at a
           21

hearing to determine whether retention was necessary, a neutral magistrate in New York City held as
follows: “Regarding the third point [of the Krimstock/Nassau test], the Department is entitled to retain the
vehicle, pending final outcome of the civil forfeiture action, upon proof that retention is necessary to
preserve the vehicle from loss, sale or destruction, or that retention is necessary to protect the public from
further drunk driving by the respondent.”) (emphasis added); see also id. (“Proof of an accident while
driving drunk and proof of an especially high blood alcohol reading might support the conclusion that
the respondent’s continued driving would present an unacceptable risk either to the public safety, to the
preservation of the vehicle pending outcome of the forfeiture action, or to both. A very high blood
alcohol level, an accident while driving drunk, or both together, might show a recklessness behind the
wheel that would substantially heighten the risk to both the public and to the preservation of the vehicle.
In addition, a very high blood alcohol reading might show a tolerance to alcohol that is indicative of
frequent alcohol abuse that would also substantially heighten the relevant risks.”).
                                                     29
 
such  retention  is  not  ‘necessary’  to  protect  the  municipality’s  interests  in 

ultimately obtaining the vehicle’s forfeiture.”  S.A. 10‐11.  We conclude that this 

was error. 

           We  disagree  with  the  district  court  that  “a  plain  reading”  of  Krimstock  I 

requires  this  surprising  result.    S.A.  10.    We  acknowledge  that  some  of  the 

language  in  Krimstock  I  was,  in  some  sense,  ambiguous  on  this  point.    The 

Krimstock  I  court,  for  instance,  observed  that  “the  question  [at  a  retention 

hearing] is what reason the government has for refusing to exercise some means 

short  of  continued  retention  after  seizure  to  guarantee  that  property  will  be 

available to satisfy a civil forfeiture judgment.”22  Krimstock, 306 F.3d at 68.  The 

court also noted that “the Due Process clause requires that claimants be given an 

early  opportunity  .  .  .  to  ask  whether  other  measures,  short  of  continued 

impoundment, would satisfy the legitimate interests of the City in protecting the 

vehicles from sale or destruction pendente lite.”  Id. 

           Nevertheless,  Krimstock  I  neither  stated  nor  implied  that  a  municipality 

may  not  rely  on  public  safety  concerns  to  justify  retention  of  a  seized  vehicle 

                                              
         22 Given that evidence suggesting that retention pendente lite is necessary to protect the public is

usually also probative of whether such retention is necessary to protect the vehicle from destruction, it is
quite possible that the panel in Krimstock I simply did not think to draw such a distinction in various
iterations of its holding. That is especially likely given that the entire discussion of the necessary contours
of a retention hearing in Krimstock I was, to some extent, ancillary to the question before the court:
whether a hearing was required in the first instance.
                                                     30
 
pendente  lite.    To  the  contrary,  Krimstock  I  expressly  stated  that  multiple  DWI 

offenses  “might  justify  denying  release  of  the  vehicle  pendente  lite,“  an 

observation  that  unquestionably  depended  on  recognition  of  the  legitimacy  of 

public  safety  concerns.    See  id.,  n.28.    To  the  extent  that  Krimstock  I  gave 

prominence to New York City’s interest in safeguarding the value of the seized 

property,  which  the  opinion  described  as  the  “most  compelling  among  the 

[interests] the City has adduced,” id. at 65, the opinion did not suggest that this 

was  because  the  Due  Process Clause,  for  some unexplained  reasons,  recognizes 

only governmental interests in property, and denies recognition to governmental 

interests in public safety.  It was rather because the court was not persuaded the 

New  York  City  forfeiture  statute  at  issue  in  that  case  addressed  public  safety 

concerns.23  The Suffolk County forfeiture law at issue here is very different:  it 

focuses, explicitly and exclusively, on repeat DWI or reckless driving offenders.24   

                                              
23 As Krimstock I noted, the New York City law at issue provided for the seizure of “all property . . .
suspected of having been used as a means of committing crime or employed in aid or furtherance of
crime.” Id. at 44. It made no mention of DWI offenses, nor did it focus on vehicles or other property that
can imperil public safety. Notably, while the New York City law was broad enough to apply to property
used in crimes in a manner that endangers public safety, it provided equally for the forfeiture of property
that posed no danger to public safety. Furthermore, while the City claimed in Krimstock I that a statutory
objective was “to prevent the offending . . . vehicle . . . from being used . . . in future acts of” dangerous
intoxicated driving, the court expressed skepticism as to this concern based, in part, on the fact that the
City’s Forfeiture Guide counseled against bothering to seize nonowner-operated vehicles of small value.
Id. at 66-67.

24We note that the district court concluded that, as a matter of Suffolk County law, Suffolk County’s
forfeiture provision authorizes retention pendente lite when necessary to protect the public safety, see S.A.
12, a proposition that Ferrari conceded to be the case at oral argument.
                                                     31
 
           Thus,  Krimstock  I  paid  relatively  little  attention  to  public  safety  concerns 

not because of some inexplicable doubt as to whether such concerns constitute a 

legitimate  governmental  interest  for  the  purpose  of  procedural  due  process 

analysis,  but  rather  because  of  the  specific  features  of  New  York  City’s  seizure 

law.  When, as here, a court considers a forfeiture provision expressly directed at 

impaired  or  reckless  operation  of  vehicles  (an  activity  which  is  criminalized 

primarily out of concern for public safety), there is no reason to read Krimstock I 

as  the  district  court  did,  to  prohibit  a  municipality  from  retaining  vehicles  for 

public safety reasons.  See Booker v. City of Saint Paul, 762 F.3d 730, 736 (8th Cir. 

2014) (citing to language in Krimstock I to support the proposition that “[a] repeat 

DWI offender . . . is demonstrably unlikely to be deterred from driving even after 

an arrest or the loss of a driverʹs license,” and that, “[a]s such, seizing the vehicle 

from a four‐time offender is a legitimate means of keeping dangerous drivers off 

the road”).   

           Krimstock  I,  then,  does  not  require  that  the  government  justify  retention 

pendente  lite  on  the  sole  basis  that  its  financial  interest  in  the  vehicle  may  be 

imperiled.    Nor  have  we  located  other  authority  to  that  effect.25    See  Bennis  v. 


                                              
25Cf. Dixon v. Love, 431 U.S. 105, 114–15 (1977) (finding it unnecessary for Illinois to provide a
pretermination hearing in every case prior to suspending or revoking a driver’s license on the basis that
                                                   32
 
Michigan,  516  U.S.  442,  452  (1996)  (observing  that  “forfeiture  .  .  .  serves  a 

deterrent  purpose,”  by  “prevent[ing]  illegal  uses  ‘both  by  preventing  further 

illicit  use  of  the  [property]  and  by  imposing  an  economic  penalty.’”  (quoting 

Calero‐Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 687 (1974)).  Indeed, if the 

ultimate  forfeiture  of  a  car  may  validly  serve  the  purpose  of  preventing  this 

forfeited item of property from being further used as an instrumentality of crime, 

see id., it is not evident why retention pendente lite cannot serve, in at least some 

circumstances, a similar purpose.  

           In  short,  the  district  court  erred  in  concluding  that  our  decision  in 

Krimstock  I  prevents  a  county  or  municipality  from  relying  on  public  safety 

concerns  as  the  basis  for  retention  pendente  lite.    Suffolk  County  argues  that,  in 

light of this error, we must reverse or remand the grant of summary judgment on 

the  issue  of  liability.    It  is  indeed  plausible  that  the  district  court  relied  on  its 

misunderstanding of Krimstock I in granting summary judgment to Ferrari.  But 

we  need  not  resolve  the  case  on  this  basis  alone.    Even  limiting  the  County’s 

interest  to  its  property  concern,  we  also  conclude  that  the  district  court’s 


                                                                                                                                                  
the driver had committed certain vehicular offenses, and emphasizing “the important public interest in
safety on the roads and highways, and in the prompt removal of a safety hazard”); id. at 114-15
(distinguishing the licensing law at issue in that case from one whose only articulated purpose was
financial, and observing that “the Illinois statute . . . is designed to keep off the roads those drivers who
are unable or unwilling to respect traffic rules and the safety of others”).
                                                                      33
 
understanding of what the County must show to make out a prima facia case of 

necessity went well beyond what the Due Process Clause requires. 

                                             C. 

       Before  analyzing  the  sufficiency  of  the  process  afforded  Ferrari  at  his 

hearing,  it  is  necessary  to  clarify  precisely  what  the  evidence  suggests  that 

process  to  be.    The  district  court  held  that  the  evidence  established  that  the 

County consistently “shift[ed] the burden” in Ferrari’s hearing and others on the 

issue  of  necessity,  and  “failed  to  introduce  evidence  of  the  necessity  of 

retention.”    S.A.  53‐57.    It  acknowledged,  however,  that  the  County  indeed 

introduced  evidence,  prior  to  resting  its  case,  that  Ferrari  had  repeatedly 

committed  serious  driving  violations,  had  been  arrested  for  an  unusually 

dangerous  bout  of  intoxicated  joy‐riding,  and  had  shown  a  documented 

unwillingness  to  abide  by  New  York’s  laws  prohibiting  seriously  impaired  or 

reckless  driving.    See  S.A.  16  (“At  its  strongest,  the  County  argued  that  Ferrari 

might  damage  the  vehicle  through  continued  reckless  or  impaired  driving.”). 

The  district  court  further  acknowledged,  as  it  had  to,  that  Ferrari  himself  came 

forward with  no  evidence  that  an alternative  measure  would  suffice  to  address 

the County’s surely reasonable concern that return of the vehicle could endanger 



                                             34
 
not only the public, but the car.  Nevertheless, in the district court’s estimation, 

the  County  failed  to  carry  its  burden  because  it  did  not  introduce  evidence 

disproving the feasibility of alternative measures as part of its prima facia case—

evidence,  for  instance,  that  might  include  a  “showing  that  the  claimant  [was] 

unable  or  unwilling  to  post  a  bond,  and/or  lack[ed]  other  assets  that  could  be 

easily restrained.”  S.A. 16 (quoting Boyle, 2010 U.S. Dist. LEXIS 114487, at *14‐15 

n.6).  

           The County, for its part, largely agrees with the district court’s articulation 

of  the  facts  as  to  what  process  it  regularly  affords.    Pointing  to  the  various 

hearing transcripts in the record in addition to Ferrari’s, the County argues that it 

always  opens  its  case  by  introducing  evidence  that  a  driver  has  a  history  of 

multiple  serious  driving  offenses.    Indeed,  because  Suffolk  County’s  forfeiture 

law  is  considerably  narrower  than  that  at  issue  in  Krimstock  I,  the  County,  in 

order  to  meet  its  burden  of  showing  likelihood  of  success  in  the  forfeiture 

proceeding,  must  provide  such  evidence  to  even  reach  the  issue  of  necessity.26  


                                              
          The fact that, in Suffolk, a showing as to likelihood of success in the forfeiture proceeding
           26

happens to assist in establishing a prima facia case of the necessity of retention may also help to explain
why the word “necessity” is not always used at Suffolk’s hearings, or why hearing officers often seem to
address the necessity of retention and likelihood of success at the forfeiture hearing together in a single
finding. Indeed, though Krimstock I distinguished between likelihood of success at the forfeiture hearing
and the necessity of retention pendente lite, nothing in Krimstock I suggests that the evidence necessary to
meet the likelihood-of-success prong in Suffolk County (evidence of repeated serious traffic violations)
would not, if presented in New York City, also be relevant to establishing necessity—the third prong of
                                                    35
 
After  the  County  puts  forward  this  evidence,  according  to  Suffolk,  a  claimant 

may testify or otherwise put on or proffer evidence both as to whether he would 

suffer  a  particular  hardship  absent  return  of  his  vehicle  and  as  to  whether 

alternative  measures  might  suffice  to  meet  the  County’s  now‐demonstrated 

interest in retention.  See, e.g., J.A. 1147 (reflecting that at a hearing on April 23, 

2007, after the state had rested, the mother of the driver testified as to her ability 

to  keep  the  car  away  from  her  son  (the  DWI  driver));  J.A.  1290  (at  which,  in  a 

September  22,  2009  hearing,  after  the  County  rested,  the  secretary  of  a 

corporation  that  owned  a  vehicle  testified  as  to  whether  he  could  plausibly 

prevent a car from being again used by the president of the corporation, who had 

driven  it  drunk  and  himself  been  previously  convicted  of  intoxicated  driving); 

J.A. 853‐83 (at which, at a July 17, 2008 hearing, after the state rested, the driver 

testified  that  he  would  be  willing  to  have  an  interlock  device  on  his  car  if  the 

magistrate  permitted  him  to  retain  it,  and  Judge  DiNoto,  presiding,  ultimately 

released  the  vehicle  to  the  driver  subject  to  that  stipulation);  J.A.  1340,  1363 

(where, at another hearing, the county attorney argued that “[b]ased on the risk 

                                                                                                                                                  
the Krimstock I test. See Krimstock I, 306 F.3d at 66 n.28 (“A claimant’s proven history of persistent
drunkenness or repeated DWI violations . . . might justify a fact-finder in denying release of the vehicle
pendente lite.”); see also McFarland, OATH Index No. 1124/04 (noting that a particularly serious single
drunk driving offense could justify retention pendente lite under the Krimstock II standard in New York
City).


                                                                      36
 
to  the  public  at  large,  [the  defendant]  should  not  be  driving  and  returning  his 

vehicle  is  not  appropriate”).27    The  County  argues  that  this  was  precisely  the 

process  it  afforded  Ferrari  at  his  hearing,  and  that  such  a  process  does  not 

sidestep the County’s obligation to show necessity, but instead discharges it.  See 

J.A.  71  (in  which  the  County  affirmed,  at  Ferrari’s  retention  hearing,  that 

“[Krimstock  I]  talks  to  the  County  to  [demonstrate]  necessity  of  retention,”  but 

then argued that, “the County has sustained that burden and there is nothing to 

refute it by Mr. Ferrari or his attorney in testimony form or evidentiary form to 

allow this Court to determine that the County should not retain it any further”).  

           We  may  thus  summarize  the  question  as  follows:  when,  at  a  retention 

hearing,  Suffolk  County  presents  evidence  that  a  driver  such  as  Ferrari  has  a 

history  of  intoxicated  or  reckless  driving  (evidence  that  serves  to  make  out  a 

prima  facia  case  that  retention  pendente  lite  is  necessary  to  protect  the  County’s 

financial  interest  and  its  interest  in  protecting  the  public)  may  the  County, 

consistent with the Due Process Clause, then shift the burden of going forward 



                                              
         27 Ferrari’s counsel, at oral argument, claimed that magistrates in Suffolk County not only permit

the County to ignore alternative measures in its prima facia case, but in fact refuse, altogether, to consider
less restrictive alternatives. The evidence in this record does not support such a conclusion, in part
because Ferrari did not provide, at his hearing, any evidence that an alternative measure would suffice or
even point to any particular measure that he believed would meet the County’s interests in retention. See
also J.A. 853-83 (where the County released a vehicle to a driver provided he agreed to an interlock
device); J.A. 1147 (discussing whether an innocent co-owner could keep a vehicle away from its driver).
                                                     37
 
onto the owner‐driver to point to a specific alternative measure that he is willing 

and able to sustain that might satisfy the County’s interests, and to demonstrate 

that such alternative measure would be feasible for him?  As noted, our decision 

in Krimstock I does not address the allocation of burdens at a retention hearing.  

And even if Krimstock I did, it does not tell us what process would be appropriate 

in  Suffolk  County  with  its  inarguably  different  law.28    We  thus  address  the 

question as a matter of first impression.  We hold that the County’s procedure is 

not constitutionally deficient. 

           The question how to allocate burdens in the context of a given procedure is 

one of procedural due process.  See, e.g., Santosky v. Kramer, 455 U.S. 745, 747‐48 

(1982); see also United States v. One Parcel of Prop. Located at 194 Quaker Farms Rd., 

Oxford, Conn., 85 F.3d 985, 988 (2d Cir. 1996) (upholding a burden‐shifting regime 

wherein  the  “government  must  first  demonstrate  probable  cause  that  .  .  . 

property is subject to forfeiture,” at which point “[t]he burden then rests upon a 


                                              
           Compare Suffolk County Code Ch. 270-72 (K) (permitting forfeiture only when a driver was
           28

arrested for intoxicated or reckless driving and had at least one prior conviction for the same); with
Krimstock I, 306 F.3d at 44 (describing New York City’s law as permitting forfeiture for a wider array of
offenses and on the basis of a first-time offense); compare Ch. 270-29 (providing for discretionary relief
when justice requires it); and, e.g., J.A. 853-83 (discussing whether a claimant could demonstrate
hardship), with Krimstock I, 306 F.3d at 61 (“Under the New York City Civil Administrative code, no
provision is made for situations in which the seizure and retention of a vehicle would cause particular
hardship.”); cf. id. at 66-67 (observing that New York City’s practice of seeking forfeiture only when a
vehicle was of particularly high value undermined, to some extent, its claimed interest in retaining
vehicles for purposes of public safety).
                                                   38
 
claimant  asserting  an  innocent  owner  defense  to  prove  that  defense  by  a 

preponderance  of  the  evidence”  (citations  omitted)).    We  have  long  held  that, 

outside  of  the  criminal  context,  there  is  no  presumption  that  any  particular 

allocation of the burden or burdens is the appropriate one.  See Santosky, 455 U.S. 

at  754  (The  Court’s  “decisions  concerning  constitutional  burdens  of  proof  have 

not turned on any presumption favoring any particular standard.”); One Parcel of 

Property, 85 F.3d at 989 (“Generally, Congress may alter the traditional allocation 

of the burden of proof without infringing upon the litigantʹs due process rights 

unless the statute is criminal in nature.”).   

       In assessing whether a particular allocation of burdens comports with the 

Due  Process  Clause,  we  look  to  the  three‐factor  balancing  test  articulated  in 

Mathews v. Eldridge.  See, e.g., Santosky, 455 U.S. at 754 (“[T]he Court has engaged 

in  a  straight‐forward  consideration  of  the  factors  identified  in  Eldridge  to 

determine  whether  a  particular  standard  of  proof  in  a  particular  proceeding 

satisfies  due  process.”);  Tsirelman  v.  Daines,  794  F.3d  310,  314‐15  (2d  Cir.  2015) 

(citing  Mathews,  424  U.S.  at  334‐35).    “The  test  weighs:  (1)  the  private  interest 

affected; (2) the risk of erroneous deprivation through the procedures used and 

the  value of  other  safeguards;  and  (3)  the  governmentʹs  interest.”   Krimstock  III, 



                                             39
 
464  F.3d  at  253.    As  the  Supreme  Court  observed  in  Mathews,  “[d]ue  process  is 

flexible  and  calls  for  such  procedural  protections  as  the  particular  situation 

demands.”  Mathews, 424 U.S. at 334 (citing Morrissey v. Brewer, 408 U.S. 471, 481 

(1972)).   

       We first assess the private interest involved.  As we explained in Krimstock 

I, and as the New York Court of Appeals further explained in Canavan, an owner 

may have an important interest in retaining the use of a motor vehicle pendente 

lite.  See Krimstock I, 306 F.3d at 61 (“The particular importance of motor vehicles 

derives  from  their use  as a  mode  of  transportation  and,  for  some,  the  means to 

earn  a  livelihood.”);  Canavan,  1  N.Y.3d  at  143  (“[A]utomobiles  are  often  an 

essential  form  of  transportation  and,  in  some  cases,  critical  to  life  necessities, 

earning a livelihood and obtaining an education.”).  Further, an individual may 

also  have  a  financial  interest  in  a  vehicle  apart  from  its  use  by  the  owner 

himself—including an interest derived from the rental value of the property.  See 

Ford  Motor  Credit  Co.,  503  F.3d  at  194  (“[T]he  Supreme  Court  has  affirmed  the 

importance of the income stream derived from ownership of property.”).   

       Nevertheless, though the private interest in retaining access to a particular 

vehicle  pendente  lite  is  strong,  the  private  interest  in  affording  claimants  the 



                                             40
 
specific  procedure  demanded  by  Ferrari—namely,  that  the  County  bear  the 

burden of disproving the feasibility of alternative measures that Ferrari has not 

put  in  issue—is  weak,  not  strong.    First,  Krimstock  I,  Canavan,  and  Harris  were 

greatly concerned with the plight of innocent owners who might be erroneously 

deprived of their vehicles for extended periods of time until they could prove, at 

the ultimate forfeiture hearing, their entitlement to return.  See, e.g., Krimstock I, 

306 F.3d at 55‐58 (extensively emphasizing the importance that innocent owners 

have  an  opportunity  to  demonstrate  their  innocence  at  a  prompt,  post‐seizure 

hearing);  Canavan,  1  N.Y.3d  at  142  (“When  cars  are  owned  by  others  or  shared 

among  household  members,  for  example,  seizure  [pendente  lite]  may  affect  not 

only  a  culpable  defendant,  but  also  other  innocent  parties.”);  accord  Harris,  9 

N.Y.3d at 247.  In those cases, a prompt, post‐seizure hearing obviously protected 

the  interests  of  innocent  owners;  in  proving  their  innocence,  they  could  defeat 

the  government’s  claim  that  it  was  likely  to  succeed  at  the  ultimate  forfeiture 

hearing.    Here,  however,  a  requirement  that  Suffolk  bear  the  initial  burden  of 

proving  the  infeasibility  of  alternative  measures  as  part  of  its  prima  facia  case 

does not greatly add to the protection already afforded such owners pursuant to 

Suffolk’s existing procedures.  Indeed, a requirement that Suffolk County gather 



                                             41
 
evidence material to the availability of alternative measures (such as the financial 

information the district court suggested could be pertinent) prior to the hearing 

could  have  the  effect  of  delaying  these  hearings,  which  would  arguably  be 

detrimental  to  the  interests  not  only  of  innocent  owners,  but  title  owners  more 

generally.    See  Oral  Argument  at  28:50‐30:13  (in  which  counsel  for  the  County 

observes that “a retention hearing must be held in a [short] amount of time after 

the arrest takes place,” and reasonably asks “how can the County do a financial 

investigation  into  each  person  that  gets  arrested  to  make  a  determination 

whether  they  were  financially  capable  of  putting  up  a  bond  [in  that  limited 

period of time]?”).    

       Next, the County’s practice of shifting the burden of going forward onto a 

title  owner  to  articulate  the  case  for  an  alternative  measure  does  not  have  any 

material effect on that owner’s interests.  Prior to hearings in Suffolk County, title 

owners  receive  notice  as  to  the  questions  that  will  be  discussed,  including  the 

availability  of  alternative  measures,  see,  e.g.,  J.A.  97  (including  clear  evidence 

Ferrari himself received such notice).  In addition, evidence probative of whether 

an alternative measure would suffice is generally uniquely within the purview of 

the title owner, who can thus be expected to gather it without difficulty.  Placing 



                                            42
 
the burden of going forward as to alternative measures on the title owner, then, 

does not affect his specific interest in demonstrating that such measures suffice.  

Cf.  United  States  v.  Bonventre,  720  F.3d  126,  131‐132  (2d  Cir.  2013)  (“Bonventre 

argues  that  any  threshold  requirement  unconstitutionally  shifts  the  burden  of 

proof  to  the  defendant  and  thereby  increases  the  likelihood  of  a  wrongful 

criminal conviction because he will be unable to hire his counsel of choice.  If the 

basis  for  a  defendantʹs  motion  is  not  frivolous,  however,  this  low  threshold 

requirement will not operate to bar him from using restrained assets to fund his 

defense.”).29  

           Moreover,  lest  we  ignore  the  bigger  picture,  it  must  be  observed  that 

extensive process is already afforded in Suffolk County to protect a title owner’s 

interests.  Courts, including ours, have explicated the requirements of a retention 

hearing  in  New  York  for  more  than  a  decade.    Unlike  in  Krimstock  I,  which 

simply  held  a  prompt  hearing  was  required,  Suffolk,  likely  in  response  to  that 

opinion,  indisputably  provides  such  hearings.    Unlike  in  Harris,  Suffolk  County 

provides  innocent  co‐owners  the  opportunity  to  demonstrate  hardship.    These 

                                              
         29 Indeed, to ask a title owner to initially frame the argument for an alternative measure is not

only reasonable, but it may help protect the owner’s interest in return of his vehicle: the County cannot be
expected, in a short period of time, to both think of idiosyncratic but effective alternative measures and
refute them, even when such measures might indeed suffice to meet its interests. See Oral Argument at
17:50-:59 (discussing the potential of a rental arrangement that both parties failed to raise at Ferrari’s
hearing).
                                                    43
 
mechanisms serve to ensure that retention is not ordered pendente lite unless the 

County  demonstrates,  at  a  prompt  post‐seizure  hearing,  probable  cause, 

likelihood  of  success  at  the  forfeiture,  and  a  prima  facia  case  that  retention  is 

justified.  In this context, Ferrari’s interest in requiring Suffolk County to disprove 

the  feasibility  of  alternative  measures  before  he  has  come  forward  with  any 

showing at all is not strong. 

       We  conclude  that  the  likelihood  of  error  prong  also  favors  the  City.    We 

note,  initially,  that  Krimstock  I  held  that  this  factor,  even  in  the  absence  of  a 

prompt hearing, “weigh[ed] in favor of the City.”  Krimstock I, 306 F.3d at 64; see 

also id. at 62 (“We acknowledge that the risk of erroneous seizure and retention of 

a vehicle is reduced in the case of a DWI owner‐arrestee, because a trained police 

officer’s  assessment  of  the  owner‐driver’s  state  of  intoxication  can  typically  be 

expected to be accurate.”).  This factor weighs even more strongly for the County 

here.    The  district  court  faulted  the  County  for  failing  to  produce  evidence  

showing  “that  [Ferrari  was]  unable  or  unwilling  to  post  a  bond,  and/or  lacks 

other  assets  that  could  be  easily  restrained.”    S.A.  16  (quoting  Boyle,  2010  U.S. 

Dist.  LEXIS  114487,  at  *14‐15  n.6).    But  evidence  of  a  driver‐owner’s  ability  to 

post  a  bond  or  collateral  is  evidence  plainly  within  the  unique  purview  of  the 



                                              44
 
driver‐owner  himself.    And  the  same  is  true  for  extensive  other  evidence 

probative  of  the  alternative  measures  inquiry,  which  will  frequently  require 

analysis of the unique circumstances and home life of a given driver.30  See, e.g., 

J.A.  1147  (discussing  whether  the  mother  of  the  driver  is  able  to  keep  the  car 

from  her  son).    We  have  long  held  that,  in  a  situation  where  evidence  of  a 

particular  matter  is  uniquely  in  the  possession  of  a  given  party,  due  process 

permits shifting the burden of production, where appropriate, to that party.  See 

One  Parcel  of  Property,  85  F.3d  at  990  (“[T]hose  who  assert  the  innocent  owner 

defense  have  unique  access  to  evidence  regarding  such  claims.  .  .  .    Burden‐

shifting where one party has superior access to evidence on a particular issue is a 

common feature of our law.”).  Yet Ferrari would require that, if the County does 

not produce sufficient evidence as to the infeasibility of alternative measures—if 

it does not prove a negative as to a matter concerning which the title owner has 

superior  access  to  the  relevant  information—the  vehicle  must  be  returned.  

Ferrari’s  proposed  process  would  probably  increase  the  likelihood  that  a  car  is 

returned to an owner when such return poses a threat to the County’s financial 

interest or to the public safety.  Given the driver’s superior access to the relevant 

                                              
         In this way, evidence of alternative measures resembles evidence of innocent ownership or of
           30

hardship. See Harris, 9 N.Y.3d at 247 (observing that “[i]nnocent co-owners possess highly relevant
evidence—unknown to the City—as to th[e] inquiry [into whether justice requires return of the vehicle]”).
                                                   45
 
evidence and the process already afforded him by Suffolk County’s law, there is 

simply no justification for  requiring the process Ferrari demands in the name of 

reducing the likelihood of wrongful deprivation of his property. 

       Finally,  we  turn  to  the  County’s  interest  here.    As  Krimstock  I  itself 

acknowledged, there are at least two clear public interests in retaining a vehicle 

pendente  lite:  a  financial  interest  in  the  vehicle,  and  an  interest  in  protecting  the 

public  from  use  of  the  vehicle  “as  an  instrumentality  in  future  acts  of  driving 

while  intoxicated.”    Krimstock  I,  306  F.3d  at  64‐66.    Here,  the  latter  interest  is 

particularly  strong:  as  already  noted,  Suffolk  County’s  law  was  specifically 

passed to protect the public from repeat “offenders of New York’s drunk driving 

laws.”  J.A. 140; see also Dixon, 431 U.S. at 114‐15 (distinguishing Illinois’ licensure 

law, which was “designed to keep off the roads those drivers who are unable or 

unwilling to respect traffic rules and the safety of others,” from a Georgia statute 

whose “only purpose” was “to obtain security from which to pay any judgments 

against the licensee resulting from the accident” (quoting Bell v. Burson, 402 U.S. 

535,  540  (1971)).    And  as  noted  above,  adoption  of  Ferrari’s  and  the  district 

court’s preferred process would surely lead to the return of vehicles pendente lite 

even where retention is indeed necessary to protect the County’s interests merely 



                                               46
 
because the County failed to meet an unrealistically demanding burden.  As the 

Supreme Court has said, standards of proof (and presumably allocations of such 

standards)  “reflect[]  not  only  the  weight  of  the  private  and  public  interests 

affected,  but  also  a  societal  judgment  about  how  the  risk  of  error  should  be 

distributed between the litigants.”  Santosky, 455 U.S. at 754‐55.  We cannot hold, 

as  Ferrari  effectively  asks  us  to,  that  any  marginal  benefit  afforded  drivers  like 

him by the added layer of process he seeks is so paramount that the Constitution 

of  the  United  States  requires  Suffolk  County  to  adopt  a  process  at  retention 

hearings that could put its residents at risk.  

       In short, weighing the private interest, the risk of error, and the County’s 

interest, we conclude that it does not violate the Due Process Clause for Suffolk 

County, after establishing a prima facia case that retention may be necessary to 

protect the County’s interests in the financial value of the vehicle or in protecting 

the public from repeated unsafe driving, to shift the burden of going forward to 

the  title  owner  to  point  to  an  alternative  measure  that  he  is  willing  and  able  to 

sustain that might satisfy the County’s interests and to demonstrate, at least as an 

initial  matter,  that  such  alternative  measure  would  be  feasible  for  him.    As 

already  noted,  Ferrari  produced  no  evidence  as  to  alternative  measures  at  his 



                                              47
 
hearing,  and  argues  here  that  it  was  the  County’s  burden  to  prove  the 

infeasibility  of  alternative  measures  as  part  of  its  prima  facie  case.    Our 

conclusion  that  this  is  incorrect—that  it  was  constitutionally  permissible  at  the 

retention  hearing  to  shift  the  burden  of  going  forward  to  Ferrari  after  Suffolk 

County presented evidence as to his history of intoxicated driving—is sufficient 

to resolve this case.31 

                                                 CONCLUSION 

           We conclude that the district court erred in granting summary judgment to 

Ferrari  on  his  due  process  claim  and  also  in  denying  summary  judgment  to 

Suffolk  County.    Accordingly,  the  order  of  the  district  court  granting  summary 

judgment to Ferrari is REVERSED and the case REMANDED with instructions 

to enter judgment in favor of the County. 




                                              
          Accordingly, we need not and do not address the ultimate burden of proof on alternative
           31

measures, but only the burden of production—i.e., going forward.
                                                     48